Citation Nr: 1209601	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  99-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for hemorrhoids.

6. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from April 1974 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision by the Waco, Texas, Regional Office of the United States Department of Veterans Affairs (VA).  The Houston RO has now assumed jurisdiction over the Veteran based on his residence.

These issues have previously been before the Board on multiple occasions.  In April 2004, the Board remanded the claims for further development, to include production of the report associated with an apparent May 2002 VA general medical examination.  The Board then denied entitlement to the benefits sought in a May 2007 decision.

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC or the Court), and in April 2008, the Court vacated the Board's denials and remanded the matters for further consideration, on the basis of a Joint Motion.  The Court determined that the efforts to obtain the May 2002 examination report were not adequately discussed, and whether the duty to assist had been fulfilled could not be determined.

In July 2008, the Board remanded the claims for further efforts to obtain the missing VA examination report, and for documentation of such efforts, to include notifying the Veteran if the May 2002 report was not available.

VA was unable to obtain a report of a May 2002 VA general medical examination; VA determined that although an appointment for such was reflected in medical center records, no such examination had been conducted.  The Board then in May 2009 again denied entitlement to service connection for the claimed conditions.  The Board noted that VA had not notified the Veteran that a May 2002 general medical examination report was not available, but found the error to be harmless in light of the Veteran's actual knowledge of such and prior general notices that all available records had been obtained and no further records could be located.

In a January 2010 decision based on a Joint Motion, the CAVC again vacated and remanded the Board's denials, finding that the Board had not adequately addressed the Veteran's due process right to a personal hearing.  The Veteran initially requested a Board hearing in October 1999; as he was incarcerated, the Veteran could not appear for any hearing at the RO, be it in person or by videoconference.  VA had not documented any efforts to tailor hearing options for the Veteran.

In turn, the Board in August 2010 remanded the claims to the RO for appropriate notice to the Veteran regarding his hearing options, and to make any possible arrangements to fulfill the Veteran's hearing request.  The claims have now been returned to the Board for further consideration; the results of the August 2010 Board remand are discussed below.


FINDINGS OF FACT

1.  In March 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal for service connection for epilepsy is requested.

2.  There is no evidence of exposure to herbicides.

3.  Diabetes mellitus was not first manifested on active duty service or within the first post-service year; the preponderance of the evidence is against a finding that diabetes mellitus is caused or aggravated by military service.

4.  A back disability was not first manifested on active duty or for many years thereafter; the preponderance of the evidence is against a finding that a back disability is caused or aggravated by military service.

5.  Allergies were not first manifested on active duty; the preponderance of the evidence is against a finding that allergies are caused or aggravated by military service.

6.  There is no current, competent diagnosis of hemorrhoids.

7.  Hepatitis C was not first manifested on active duty; the preponderance of the evidence is against a finding that hepatitis C is caused or aggravated by military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for epilepsy by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  The criteria for service connection for allergies have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

5.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

6.  The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Epilepsy

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, through his authorized representative, has withdrawn the appeal for service connection for epilepsy and there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in May 2001.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Veteran's service treatment records (STRs) and private treatment records have been obtained; he did not identify any VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA has contacted all identified private health care providers identified by the Veteran, in compliance with the provisions of 38 C.F.R. § 3.159(c)(1).  Both Seton Shoal Creek Hospital and Round Rock Medical Center have certified that they have no records for the Veteran in response to VA inquiries using accurate identifying information.  Nevertheless, the Veteran did submit 1995 records from Shoal Creek.  Efforts to again contact Round Rock Medical Center were stymied by imprecise contact information supplied by the Veteran; when asked for clarification, he indicated he could not supply additional information, such as a mailing address.  Initial receipt of treatment records from the Hightower prison where the Veteran in incarcerated has been supplemented during the course of the appeal.  With regard to STRs, the service department, through the National Personnel Records Center (NPRC), has supplied all available records.  There is no allegation or indication that the received records are incomplete.  They cover the entirety of the Veteran's active service period. 

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

No VA examinations have been conducted in connection with the claims decided here; no general medical examination was conducted in May 2002.  The May 2002 examination was for mental disorders in connection with another claim which was finally decided in April 2003.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold with respect to the third factor is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no evidence of any of the claimed disabilities in service, nor of complaints, findings, or symptoms which would give rise to any reasonable possibility of substantiating the allegations of a nexus to service for any claimed condition.  Moreover, in the case of epilepsy and hemorrhoids, there is no competent and credible evidence of any current disability. A VA examination is not required for adjudication of the claims; the record is adequate as it stands.  38 C.F.R. § 3.159(c)(4).  

The Veteran has repeatedly, since October 1999, expressed his desire for a hearing before a Veterans Law Judge.  He has several times been scheduled for such at the RO, in person and via videoconference between the RO and the Board, but due to his incarceration he could not appear.  In January 2010, the Court directed further efforts to supply the requested hearing, or an adequate explanation of why a hearing could not be accomplished.  

In July 2010, the Veteran's attorney submitted a brief in which he stated the Veteran "wishes to have a hearing, conducted by telephone if possible, at the Regional Office."  He requested "appropriate arrangements be made to allow for the hearing by alternate means than are usually used" in light of the Veteran's incarceration.  The Board remanded the appeal to the RO in August 2010 to allow the greatest opportunity to make appropriate arrangements for a hearing.

The RO contacted the Warden of the Hightower Unit to make arrangements for the Veteran's appearance at a hearing, if possible, by letter in October 2010.  The Veteran and his attorney representative were informed of the scheduling of a hearing at the RO in February 2011.  On October 26, 2010, Hightower Unit officials contacted VA by telephone and stated that the Veteran would not be brought to the RO for his hearing; such arrangements were not possible.  The Veteran was not scheduled for release until 2023.  The Veteran and his representative were informed of the Warden's decision in December 2010.  The Veteran did not appear at his scheduled hearing.

In a March 2011 brief, the Veteran's representative noted the refusal of the RO to conduct a hearing by telephone from the prison.  He argued that such was authorized by regulation, and requested that the Board make arrangements for a telephonic hearing.  In response, the Board contacted the Veteran and informed him of his three permissible hearing options.  These included submission of a written statement; submission of written or recorded oral argument by his attorney representative; or submission of a motion to allow his attorney representative to appear alone and present argument on his behalf.

In May 2011 correspondence, the Veteran elected the third option.  He desired his attorney representative file a motion to present oral argument on his behalf.  If his attorney could not comply with this desire, he alternatively elected the second option, submission of a written brief or recorded oral argument for transcription by the attorney representative.  In October 2011, having heard nothing from the attorney representative regarding implementation of his client's expressed instructions, the Board contacted the attorney representative to inquire as to his intentions.  

In November 2011 correspondence, the attorney representative elected instead to ignore his client's directives and renewed his motion for a hearing via telephone.  In a January 2011 letter to the Veteran, with copy to the attorney representative, the Board informed the Veteran that the motion for a telephone hearing was expressly denied. 

The attorney representative responded in February 2012 correspondence.  He noted the denial of the motion and argued that the governing regulations do in fact permit telephonic hearings.  The regulations do provide for electronic hearings "when suitable facilities and equipment are available."  38 C.F.R. § 20.700(e).  An electronic hearing is defined as a hearing held via "voice transmission or through picture and voice transmission, by electronic or other means."  38 C.F.R. § 20.3(h).

While the telephonic hearing requested does meet the definition of an electronic hearing, the motions and arguments presented by the attorney representative ignore the threshold requirement for holding such, namely that suitable facilities and equipment be available, as was pointed out in the August 2010 Board remand.  The Board conducts electronic hearings on a near-daily basis, using both voice and voice and picture transmission.  This is accomplished through a secured, encrypted digital network which respects the requirements of the Privacy Act of 1974, as amended.  5 U.S.C.A. § 522a.  By using this secured equipment, VA ensures to the greatest extent possible that disclosure of protected personal information is consistent with the Veteran's right to privacy. 

The telephonic hearing proposed by the attorney representative, using any old "working telephone that has a 'speaker' function," fails to incorporate the required privacy and security protections employed by the internal VA systems.  VA cannot ensure that an unauthorized third party is not privy to the hearing testimony on an unsecured phone or network.  While VA can take steps to ensure that its end of any exchange is secured, it cannot do so for the Veteran; even if he were to consent to any disclosure of his private information, such cannot be effective against unknown, unauthorized third parties.  In other words, while the Veteran may agree to speak on the phone in the presence of a third party, and waive privacy, he cannot knowingly do so with regard to someone picking up an extension or surreptitiously recording conversations.  By their nature, Board hearings include the utterance of protected information such as names, Social Security numbers, claim number, and health information.  Further complicating the situation is the fact that while the Veteran is incarcerated in Texas, his attorney representative is located in Virginia.  It is unclear if a second unsecured telephone connection to the representative would also be required.  

Regardless, VA cannot and will not be as flip and cavalier regarding the Veteran's wishes, rights, and privacy protections as his attorney.  An unsecured telephone system is simply not "suitable...equipment" and a telephonic hearing using non-VA (or similarly secured) facilities is not permitted under the applicable law and regulations.

In offering multiple options for the submission of evidence and written or oral argument which balance the Veteran's due process rights and general security and privacy concerns, VA and the Board have fully complied with the Court's January 2010 directive to tailor its assistance to the circumstances of an incarcerated Veteran.  No hearing may be conducted due to the intransigence of the attorney representative in ignoring the efforts of VA and the Veteran to associate relevant argument with the claims file.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evidence

The Veteran's April 1974 Report of Medical Examination for Enlistment contains a completely normal clinical evaluation of all systems.  Four tattoos and a birthmark were noted.  Urinalysis was negative for sugar.  "Allergies" were noted on entry; no current chronic disorders were present, and the examiner commented that the Veteran was in "good health."  In his accompanying Report of Medical History, the Veteran conveyed that he was in good health and he complained of no maladies. 

The Chronological Records of Medical Care contained in the claims file reflect only that the Veteran complained of insomnia in November 1974 and December 1974.  

The Veteran's September 1975 Report of Medical Examination for Separation similarly contains a completely normal clinical evaluation of all systems, except for defective distant vision uncorrected.  Again, four tattoos and a birthmark were noted, and the urinalysis was negative for sugars.  This document otherwise noted "[n]o significant history" of health problems.  The Veteran's DD-214 Form indicates that he served as a machine gunner during service. 

Employee health records from Abbott Laboratories dated from June 1989 to March 1994 reveal that the Veteran sustained several low back injuries at work.  He specifically denied any back injuries or problems prior to his employment.  June 1989 and July 1990 Employee Health Service Passes indicate that the Veteran had back pain and a minor back strain.  He was instructed not to perform lifting as he had been doing, and was placed on restriction.  He was counseled for unsafe practices several times, and in June 1991 was placed on "final written notice for general performance," including improper lifting.  The examiner commented that in describing his "alleged back injuries," the Veteran had not been entirely truthful.  A March 1994 note conveys that the Veteran felt a "quivering" sensation in his back. 

An April 1995 private medical report from Shoal Creek Hospital indicates that the Veteran was hospitalized for a psychiatric disorder.  At this time, lab testing revealed elevated liver function tests, etiology undetermined, but possibly related to his substance abuse.  No abnormalities of blood sugars were noted, and his past medical history was "not significant for any known acute or chronic illness."

A July 1997 Department of Corrections Report of Physical Examination reveals that the Veteran had a history of asthma and a back injury.  The Veteran was negative for any hemorrhoids.  Diabetes was also noted in prison records; the date of onset was reported as August 8, 1997.  The Veteran took an oral hypoglycemic.  October 1997, December 1997, January 1998 and April 1998 Department of Corrections medical notes indicate that the Veteran complained of chronic low back pain.  An October 1998 medical record from the Texas Department of Corrections indicates that the Veteran had a 20-year history of smoking and asthma.  It was recommended that he undergo a formal pulmonary function test.  Testing at that time also revealed hepatitis C; records show an August 1997 date of onset.

In his September 1999 substantive appeal, the Veteran claimed that he had diabetes mellitus and hepatitis symptoms during service as well as allergies since childhood, which his active service aggravated.  He also claimed that he had hemorrhoids during service, which he never reported.  He referred to unspecified symptoms.

In a December 1999 letter, the Veteran claimed that he was diagnosed with hepatitis C in approximately April 1995. 

In a January 2002 Statement in Support of Claim, the Veteran indicated that he injured his back and received treatment for it and for his claimed allergies from Abbott Laboratories  between 1982 and 1995. 

A May 2002 VA psychiatric medical examination report notes a history of allergies, diabetes mellitus, and hepatitis C.  

In July 2010 and February 2011, the Veteran submitted a series of responses to questions regarding his claimed disabilities, on or in response to forms supplied by his attorney; the July 2010 statements accompanied a brief from the attorney representative.  He stated that he was first diagnosed with hepatitis C at Seton Shoal Creek Hospital in 1995; he first noted symptoms of fatigue in 1997.  Later he reported "flu-like symptoms."  He alleged that in service he received inoculations using multiple shot guns, which carried blood from one service member to another.  He also stated he received tattoos during service.  With regard to allergies, the Veteran stated that he had symptoms of watery eyes, irritated nose, and mucous since he was a teenager, into service, and through the present.  He also reported having back pain since his teen years, well into service, but they were minor.  The Veteran additionally reported that he has had hemorrhoids, described as "flesh things hanging from [his] anus] since service.  He associated them with long bivouacs.  He did not report them in service due to embarrassment.  The Veteran reported that in service, he experienced excessive urination, excessive thirst, and increased fatigue; he associated these symptoms with diabetes.

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Every Veteran is presumed to be in sound condition on entry into service, except for those disabilities or disorders noted on examination for entry, or where clear and unmistakable evidence establishes that an injury or disease pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The government bears the burden of establishing by clear and unmistakable evidence both that a condition was extant prior to the Veteran's entry into active duty in July 1974 and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir 2004).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Diabetes mellitus is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).  Type II diabetes is a presumptive condition for herbicide exposed Veterans; the condition may manifest at any time following exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Diabetes Mellitus

There is no allegation or evidence that the Veteran engaged in any job or activity in service which involved the use of or exposure to herbicides.  Further, the Veteran did not serve in Vietnam or along the Demilitarized Zone in Korea at any time, and is therefore not presumed to have been exposed to herbicides.  Service connection on a presumptive basis for such exposure is therefore not applicable.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has recently alleged the onset of symptoms of diabetes, including excessive thirst and urination and fatigue, in service.  However, service treatment records reflect no complaints or reports of such on active duty.  To the extent the Veteran was fatigued, such was related to insomnia and a psychiatric disorder.  The Veteran, while competent to report symptoms he experienced, is not competent to associate such with a diagnosis where such diagnosis requires application of specialized knowledge, training, or testing.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  His belief that his alleged symptoms reflect diabetes are not competent evidence.  The competent medical evidence of record, including urinalysis in service and post service treatment records, reveal no indicators or diagnosis of diabetes until well after service.  Diabetes was diagnosed in August 1998, as reflected in prison treatment records, more than 20 years after separation from service.  Neither a direct or presumptive relationship to service is shown.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for diabetes mellitus is not warranted.

Back Disability

The Veteran has recently alleged that his low back disability existed prior to service.  However, such was not noted or reported on examination for entry into service, and there is ample evidence, including the Veteran's own statements, showing the onset of back problems after duty.  The presumption of soundness is not rebutted; the Veteran was in good health with respect to his back at entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Service treatment records are silent for any complaints of or treatment for back problems or injuries on active duty.  There is no notation of problems with the low back until June 1989, when an at-work injury is reported almost 15 years after his separation from service.  Repeated work injuries, due to the Veteran's failure to comply with lifting directives, are documented by his employer.  The Veteran repeatedly denied any back injuries prior to this employment.  His current self-serving statements to the contrary are simply not credible, contradicted as they are by contemporaneous records.  Further, the Veteran has offered several directly contradictory accounts of his back problems.  None of his statements with respect to the back can be credited except where they are corroborated by medical records.  The current low back problems developed after a series of work related injuries well after the Veteran's military service.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a back disability is not warranted.

Allergies

The Veteran has alleged that his allergies existed prior to service; they were in fact noted on the April 1974 examination for enlistment.  Therefore, the existence of the allergies prior to service is established.  The Veteran may establish entitlement to service connection for any aggravation of the allergies by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.306.

Aggravation is presumed to be due to service where there is an increase in disability during service, unless clear and unmistakable evidence establishes the increase was due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To benefit from this presumption, which the government bears the burden of rebutting, some increase in disability must be shown by a preponderance of the evidence.  

No such increase is shown.  Although a history of allergies was noted at entry, service treatment records reveal no treatment for or complaints of any allergy symptoms during active duty.  No upper respiratory symptoms or similar manifestations were noted at any time in service.  Moreover, although the Veteran made the bare assertion that allergies were aggravated during service in September 1999, he has made no specific allegation and did not provide a description of how.  In fact, his most recent July 2010 statement indicates that his allergies have remained at a steady level before, during, and after service.  Given his contradictory statements and the absence of any in-service treatments or complaints, no worsening of allergies during service is shown.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for allergies is not warranted.

Hemorrhoids

The Veteran is competent to describe signs and symptoms of disability he experiences through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  This arguably includes the presence of hemorrhoids; while they Veteran cannot see them, he can feel them (or their impact) when cleaning himself or having a bowel movement.  He alleges that he developed skin tags or similar growths in service during long periods in the field.  

However, service treatment records reveal no such problems on active duty.  The Veteran contends that he did not report his problems in service because he was embarrassed.  This may well be true, and accounts for the lack of contemporaneous treatment for hemorrhoids in service.  It does not, though, address the absence of any notation of hemorrhoids, or signs or symptoms thereof, on the objective medical examination conducted at separation in September 1975.  Item 32 on that examination is "Anus and Rectum" and includes hemorrhoids, fistulae, and prostate examination (if indicated).  It is noted to be clinically normal.  The Veteran's lay statements regarding the onset of hemorrhoids are not credible.  There is no competent and credible evidence of hemorrhoids in service.  

Moreover, post-service medical records show no current diagnosis of hemorrhoids, nor is such shown at any time during the appellate period.  Records from the Hightower Unit prison include multiple lists of current conditions and treatments, and at no time are hemorrhoids listed.  The Veteran was diagnosed with constipation, and was prescribed medicine for that problem and associated painful gas, but the presence of hemorrhoids was never noted.  Several physical examinations were conducted.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for hemorrhoids is not warranted.

Hepatitis C

The Veteran alleges that his currently diagnosed hepatitis C is at least as likely as not related to service, based on two in-service risk factors for exposure.  First he alleges that he was exposed to the blood of other service members when inoculated in service with a "multiple shot gun" that repeatedly cut the skin.  Second, he reports that he got tattoos during service.

The Veteran's allegations of in-service exposure are not credible.  At entry into service the Veteran had four tattoos; the locations of such were specified on the April 1974 report of examination.  The same four tattoos, at the same locations, were noted at separation in September 1975.  The Veteran did not get a new tattoo during service. 

With regard to injections, the military did use airguns capable of multiple injections for inoculations.  However, these guns did not break the skin, and hence the allegation regarding cuts and exposure to blood from, multiple bleeding injectees are not credible.  Further, there is no documented instance of any hepatitis C infection by this means of injection.  These guns relied upon intramuscular injections; infection has been shown only with intravenous injection.  VA Training Letter 01-02 (April 2001).  The hepatitis B virus, in contrast, is heartier and may be transmitted through these guns.  VA Fast Letter 04-013 (June 2004).  While transmission is biologically plausible, it is unlikely.

VA, based on generally accepted medical knowledge, also recognizes transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, body piercing, intravenous drug use (due to shared instruments), high-risk sexual activity (risk is relatively low), and intranasal cocaine (due to shared instruments).  The Veteran has a long history of substance abuse, and is currently jailed for sexual assault; prison records also note a history of high risk sexual activity.  Both risk factors arose after military service.

Indeed, the first evidence of hepatitis C is almost 20 years after separation from service.  The Veteran reports that he was first diagnosed in 1995, at Seton Shoals Creek Hospital.  Available records do note some liver dysfunction, but indicate the cause was unknown.  Hepatitis is not diagnosed.  A definitive diagnosis is not shown until August 1997, in prison records.  Even accepting that hepatitis C was first documented in 1995, this is long after service, and there is no documented evidence of treatment or complaints related to such since service in 1975.  Employer health records from 1989 to 1994 make no reference to such.  Further, the Veteran has reported that he did not experience any symptomatology until 1997.

The documented, viable risk factors for hepatitis C exposure occurred primarily after service.  Symptoms first arose two decades after service, concurrent with the first objective testing to show hepatitis C antibodies.  The condition was not contracted or developed on active duty.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for hepatitis C is not warranted.

















ORDER

The appeal for service connection for epilepsy is dismissed.

Service connection for diabetes mellitus is denied.

Service connection for a back disability is denied.

Service connection for allergies is denied.

Service connection for hemorrhoids is denied.

Service connection for hepatitis C is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


